DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 14 February 2022 has been entered.  
A Drawing objection has been added based on the amended portion of the claims.
Speciation objections have been added based on the amended portion of the claims.
A 35 USC 112(a) new matter rejection was added based on the amended portion of the claims
An additional reference was added that teaches the amended portion of the claims.  As a result, the grounds still stand for the rejections made under 35 U.S.C. 103.
Status of the Claims
In the amendment dated 14 February, the status of the claims is as follows: Claims 1, 4-5, 7, 9, 11-12, 15, ,17, and 20 have been amended.  Claims 2-3, 13-14, and 18-19 have been cancelled.  Claims 21-26 are new.
Claims 1, 4-12, 15-17, and 20-26 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chamber coupled to the back surface of the table” of claims 1, 12, and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation in claim 5, “…the cross-sectional area continuously varies along the table…” lacks antecedent in the Specification.  The Applicant can either amend the Specification (fig. 10A provides support for amending the Specification) or alternatively amend claim 5 by deleting “continuously” (referencing paragraphs 0050-0051 of the Specification).  
The limitation in claims 1, 12, and 17, “a chamber coupled to the back surface of the table” lacks antecedent in the Specification.  The Applicant can either amend the Specification or alternatively amend claims 1, 12, and 17 by replacing “chamber” with “thermal management system” (referencing paragraph 0003 of the Specification) or alternatively replacing “coupled” with “adjacent” (referencing paragraph 0049 of the Specification).  
These new objections have been added based on the amended portion of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “cooling fin permanently coupled to the table” is not mentioned in the original Specification nor in the original set of claims.  As a result, by using the claim limitation a “cooling fin permanently coupled to the table,” the Applicant introduces new matter into the patent application.  This new rejection has been added based on the amended portion of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld et al. (US-20170144332-A1, hereinafter Humfeld ‘332) and in view of Matsen et al. (US-9259886-B2), Hu (US-7007501-B2), and Humfeld et al. (US-20170008266-A1, hereinafter Humfeld ‘266).
Regarding claim 1, Humfeld ‘332 teaches a heating apparatus (abstract) for thermally processing a part (figs. 7-9), comprising: 
a table (fig. 3) formed of a thermally conductive material, (sections 304 and 302 of fig. 3 are formed of thermally conductive material, para 0069) and defining a table surface oriented to face a first surface of the part (fig. 3, item 217) and a back surface opposite the table surface (meltable layer, 218); 
a table inductive heating circuit (induction heater, para 0032) and 
a thermal management system (heat sink, 216; in fig. 3, which is an “example of one implementation for heatsink system,” para 0065, the heatsink system 216 is depicted underneath the table on its back surface) comprising 
a chamber (not explicitly disclosed) coupled to the back surface of the table (in fig. 3, heat sink 216 is coupled to the back surface of table)
Humfeld ‘332 does not explicitly disclose a table inductive heating circuit configured to generate a processing temperature at the table surface, the table inductive heating circuit comprising a plurality of table induction coil circuits and a thermal management system comprising a chamber defining an interior space, an inlet, and an outlet; at least one cooling fin permanently coupled to the table and disposed within the interior space defined by the chamber; an air source in fluid communication with the inlet and configured to generate an air flow; and wherein the thermal management system is selectively operable between an insulator mode during which the air flow is prevented through the chamber to maintain the table surface at the processing temperature until the part is thermally processed, and a cooling mode during which the air flow is permitted through the chamber to cool the table surface from the processing temperature to a reduced temperature. 
	However, in the same field of endeavor of forming aircraft composite parts, Matsen teaches a table inductive heating circuit (Humfeld ‘332 teaches a heating system connected to a table where the heating system could be either an induction heater or a susceptor, para 0032; Matsen teaches inductive heating circuits with smart susceptors, column 1, lines 63-64) configured to generate a processing temperature (Matsen: preselected Curie temperature, column 2, lines 19-20) at the table surface (Matsen: tool surface, column 2, line 7), the table inductive heating circuit comprising a plurality of table induction coil circuits (Matsen: column 2, line 16) in order to serve as the heating system identified in Humfeld ‘332’s invention so as to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56).
	Additionally, in the field of endeavor of heatsinks for the aircraft industry, Hu teaches a thermal management system (Humfeld ‘332 teaches a heat sink system that is connected to a table, fig. 3, 216 and that includes multiple heat sinks, para 0057; Hu teaches a heat sink system for potential use in the airline industry, column 1, line 14 that includes a primary heat sink used during both passive and active modes and a second heat sink that augments the primary heat sink during an active mode, abstract) comprising: 
a chamber (Hu: vapor chamber heat sink, column 6, line 32) defining an interior space (Hu: internal vapor chamber, column 6, lines 32-33; interior 11, fig. 6), an inlet (Hu: fig. 1, item 20), and an outlet (exit aperture, fig. 1, item 24); 
at least one cooling fin (Hu: fins, column 6, line 44) disposed within the interior space defined by the chamber (Hu: fig. 6); 
an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) in fluid communication with the inlet (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32) and configured to generate an air flow (Hu: column 5, line 66 through column 6, line 1); and 
wherein the thermal management system is selectively operable (Hu: column 3, lines 32-33)  between an insulator mode (Hu: passive mode, column 3, line 33) during which the air flow is prevented through the chamber (Hu: coolant could be nitrogen-enriched air, column 14, lines 54-55; coolant can be selectively connected from secondary heat sink 120 in loop L1 to the primary heat sink 26 in loop L2, column 10, lines 18-21; primary heat sink 26 considered the vapor chamber, column 6, lines 31-32) to maintain the table surface at the processing temperature (Hu: desired temperature, column 3, lines 46-47) until the part is thermally processed, and a cooling mode (Hu: active mode, column 3, line 33) during which the air flow is permitted through the chamber (Hu: during active mode, secondary heat sink transfers coolant to the primary heat sink using a heat pump, column 3, lines 36-40) to cool the table surface from the processing temperature to a reduced temperature (from 7°C in insulator mode to below 0°C in cooling mode, column 3, lines 46-48) in order to serve as the heat sink identified in Humfeld ‘332’s invention so as to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47).
Additionally, in the same field of endeavor of forming aircraft composite parts, Humfeld ‘266 teaches at least one cooling fin (Humfeld ‘266: heat transfer promoter 134, fig. 4) permanently coupled to the table (the transfer base 132 hardens and secures the heat transfer promoters 134 to the top face sheet of the support tool 100, para 0044 and fig. 4; the support tool is construed as a table and secured is construed as being permanently coupled) in order to secure a heat transfer promoter in a position relative to the heat transfer base because composite parts are heated based on a specific heat transfer coefficient and unless the airflow is controlled, the process of controlling specified heating rates and times may be inconsistent and unpredictable (Humfeld ‘266: paras 0004 and 0007).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ‘332 to include a heating induction system, in view of the teachings of Matsen, in lieu of the heating system taught by Humfeld ‘332, to include a heat sink, in view of the teachings of Hu, in lieu of the heat sink disposed under the table taught by Humfeld ‘332 such that the heat sink was secured to a table, in view of the teachings of Humfeld ‘266, in order to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56), to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47), and to secure a heat transfer promoter in a position relative to the heat transfer base because composite parts are heated based on a specific heat transfer coefficient and unless the airflow is controlled, the process of controlling specified heating rates and times may be inconsistent and unpredictable (Humfeld ‘266: paras 0004 and 0007).  Matsen (heating device) and Hu/Humfeld ‘266 (heat sink system secured to a table) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).	
	Regarding claim 12, Humfeld ‘332 teaches a method (abstract) of thermally processing at least one part (figs. 7-9) using a heating apparatus (abstract) the method comprising: 
placing a first part on a table surface of a table of the heating apparatus (para 0004), wherein the table includes a back surface (meltable layer, 218) opposite the table surface; 
using a table inductive heating circuit (“heating system 104 takes the form of…an induction heater,” para 0032) 
the thermal management system (heat sink, 216; in fig. 3, which is an “example of one implementation for heatsink system,” para 0065, the heatsink system 216 is depicted underneath the table on its back surface) having 
a chamber (not explicitly disclosed) coupled to the back surface of the table (in fig. 3, heat sink 216 is coupled to the back surface of table)
Humfeld ‘332 does not explicitly teach heating the table surface to a processing temperature using a table inductive heating circuit, the table inductive heating circuit comprising a plurality of table induction coil circuits operating a thermal management system in an insulator mode to maintain the table surface at the processing temperature until the first part is thermally processed, the thermal management system having a chamber defining an interior space, an inlet, and an outlet; at least one cooling fin permanently coupled to the table and disposed within the interior space defined by the chamber; an air source in fluid communication with the inlet and configured to generate an air flow; and wherein the thermal management system is selectively operable between the insulator mode during which the air flow is prevented through the chamber, and in a cooling mode during which the air flow is permitted through the chamber
and operating the thermal management system in the cooling mode to cool the table surface from the processing temperature to a reduced temperature.
	However, Matsen teaches heating the table surface (Humfeld ‘332 teaches a table, fig. 3, and a tooling system that heats a part surrounded by a surface of the tooling system, para 0010; Matsen teaches a stand-alone tooling system, abstract, that could serve as the tooling system in Humfeld ‘332’s invention) to a processing temperature (preselected Curie temperature, column 2, lines 19-20) using a table inductive heating circuit (column 1, 62-63), the table inductive heating circuit comprising a plurality of table induction coil circuits (column 2, line 16) in order to serve as the heating system identified in Humfeld ‘332’s invention so as to provide precise and uniform temperature control during a curing process of a composite part (column 1, lines 55-56).
Additionally, Hu teaches operating a thermal management system (Humfeld ‘332 teaches a heat sink system, 216, attached to a table in fig. 3; Hu teaches a heat sink system, abstract, that could serve as the heat sink system in Humfeld ‘332’s invention) in an insulator mode (Hu: passive mode, column 3, line 33) to maintain the table surface at the processing temperature (7°C in insulator mode, column 3, lines 46-48) until the first part is thermally processed (Hu: desired temperature, column 3, lines 46-47), the thermal management system having 
a chamber (Hu: vapor chamber heat sink, column 6, line 32) defining an interior space (Hu: internal vapor chamber, column 6, lines 32-33; interior 11, fig. 6), an inlet (Hu: fig. 1, item 20), and an outlet (exit aperture, fig. 1, item 24); 
at least one cooling fin (Hu: fins, column 6, line 44) disposed within the interior space defined by the chamber (Hu: fig. 6); 
an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) in fluid communication with the inlet (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32) and configured to generate an air flow (Hu: column 5, line 66 through column 6, line 1); and 
wherein the thermal management system is selectively operable (Hu: column 3, lines 32-33)   between the insulator mode (Hu: passive mode, column 3, line 33) during which the air flow is prevented through the chamber (Hu: coolant could be nitrogen-enriched air, column 14, lines 54-55; coolant can be selectively connected from secondary heat sink 120 in loop L1 to the primary heat sink 26 in loop L2, column 10, lines 18-21; primary heat sink 26 considered the vapor chamber, column 6, lines 31-32), and in a cooling mode (Hu: active mode, column 3, line 33) during which the air flow is permitted through the chamber (Hu: during active mode, secondary heat sink transfers coolant to the primary heat sink using a heat pump, column 3, lines 36-40)
and operating the thermal management system in the cooling mode (active mode, column 3, line 33) to cool the table surface from the processing temperature to a reduced temperature (from 7°C in insulator mode to below 0°C in cooling mode, column 3, lines 46-48) in order to serve as the heat sink identified in Humfeld ‘332’s invention so as to maintain the heating apparatus at a desired temperature (column 3, lines 46-47).
Additionally, in the same field of endeavor of forming aircraft composite parts, Humfeld ‘266 teaches at least one cooling fin (Humfeld ‘266: heat transfer promoter 134, fig. 4) permanently coupled to the table (the transfer base 132 hardens and secures the heat transfer promoters 134 to the top face sheet of the support tool 100, para 0044 and fig. 4; the support tool is construed as a table and secured is construed as being permanently coupled) in order to secure a heat transfer promoter in a position relative to the heat transfer base because composite parts are heated based on a specific heat transfer coefficient and unless the airflow is controlled, the process of controlling specified heating rates and times may be inconsistent and unpredictable (Humfeld ‘266: paras 0004 and 0007).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ‘332 to include a heating induction system, in view of the teachings of Matsen, in lieu of the heating system taught by Humfeld ‘332, to include a heat sink, in view of the teachings of Hu, in lieu of the heat sink disposed under the table taught by Humfeld ‘332 such that the heat sink was secured to a table, in view of the teachings of Humfeld ‘266, in order to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56), to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47), and to secure a heat transfer promoter in a position relative to the heat transfer base because composite parts are heated based on a specific heat transfer coefficient and unless the airflow is controlled, the process of controlling specified heating rates and times may be inconsistent and unpredictable (Humfeld ‘266: paras 0004 and 0007).  Matsen (heating device) and Hu/Humfeld ‘266 (heat sink system secured to a table) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 as applied to claim 1 above and further in view of Hadoulias et al. (US-9544945-B2).
Regarding claim 4, Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 teach the combined invention as described above but do not explicitly teach that the air source comprises a variable speed air source configured to produce the air flow at different air flow rates.
However, Hadoulias teaches that the air source (fan, column 8, line 26) comprises a variable speed air source configured to produce the air flow at different air flow rates (column 8, lines 28-31) in order to provide a fan with a variable air speed in Hu’s thermal management system so as to improve the air flow for a magnetic induction heating system, where space is often limited at the location of generating heat due to the space requirement for ferrous material (column 1, lines 26-42) and improved air flow circulation is need to transport heat to a remote location with negligible or reduced thermal losses along at least a length to the remote location (column 3, lines 42-45).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld ‘332, Matsen, Hu, and Anbarasu to include that the air source comprises a variable speed air source configured to produce the air flow at different air flow rates in view of the teachings of Hadoulias in order to provide a fan with a variable air speed in Hu’s thermal management system so as to improve the air flow for a magnetic induction heating system, where space is often limited at the location of generating heat due to the space requirement for ferrous material (column 1, lines 26-42) and improved air flow circulation is need to transport heat to a remote location with negligible or reduced thermal losses along at least a length to the remote location (column 3, lines 42-45).
Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 as applied to claims 1 and 12 above and further in view of Yamamoto et al. (US-20080144279-A1).
Regarding claim 5, Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 teach the combined invention as well as the table (Humfeld ‘332: fig. 3) as described above but do not explicitly teach the at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end and the cross-sectional area continuously varies along the table to provide a uniform temperature at the back surface of the table.
However, Yamamoto teaches the at least one cooling fin (fig. 5, 41a-f, considered the “advance side” where air flow is faster than on the delay side, fins 41f-j, para 0044) has an upstream end nearer the inlet (23) and a downstream end nearer the outlet (top of fig. 5), a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end (fig. 4 shows fins 41a-f having a slope, “m,” which causes the area at the upstream end to be smaller than the downstream end) in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038) and the cross-sectional area continuously varies along the table (“a slope so that a height of the fin from the surface of the base increases in a direction from the first base end face to the second base end face,” para 0014; the fins have a constant slope where the height changes from one face to the other face; as a result, due to the linear increase in the height, the cross sectional area of the fin continuously increases, where the cross-sectional area is construed as being the width of the fin times the height of the fin) to provide a uniform temperature at the back surface of the table (“the velocity of air between fins uniform to improve heat dissipation performance,” para 0012; “heat is dissipated almost uniformly from the entire base surface,” para 0040).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 to include at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end in view of the teachings of Yamamoto in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink such that the heat is dissipated almost uniformly across the entire base surface for the advantage of increasing the average heat transfer rate on the surfaces of the fins (Yamamoto: paras 0038 and 0040).
Regarding claim 6, the combined teachings teach the at least one cooling fin includes four cooling fins laterally spaced across the back surface of the table (Humfeld ‘332: fig. 3 shows 16 fins across the back surface of the table).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Humfeld ‘332 to the combined invention of Humfeld ‘332 (table), Matsen (heating device), and Hu/Humfeld ‘266 (heat sink system) would have yielded predictable results, namely, a heat sink system that increased the heat transfer by expanding the number of fins from one to four.
Regarding claim 15, Humfeld ‘332, Matsen, Hu and Humfeld ‘266 teach the combined invention as described above but do not explicitly teach the at least one cooling fin has an upstream end and a downstream end, and in which a cross-sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end and the cross-sectional area continuously varies along the table to provide a uniform temperature at the back surface of the table..
However, Yamamoto teaches the at least one cooling fin (fig. 5, 41a-f) has an upstream end (end near fan unit, 23) and a downstream end (top of fig. 5), and in which a cross-sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end (the five left fins, 41, with gradually increasing height, from the upstream end to the downstream end in fig. 4) in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038) and the cross-sectional area continuously varies along the table (“a slope so that a height of the fin from the surface of the base increases in a direction from the first base end face to the second base end face,” para 0014; the fins have a constant slope where the height changes from one face to the other face; as a result, due to the linear increase in the height, the cross sectional area of the fin continuously increases, where the cross-sectional area is construed as being the width of the fin times the height of the fin) to provide a uniform temperature at the back surface of the table (“the velocity of air between fins uniform to improve heat dissipation performance,” para 0012; “heat is dissipated almost uniformly from the entire base surface,” para 0040).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 to include the at least one cooling fin has an upstream end and a downstream end, and in which a cross-sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end in view of the teachings of Yamamoto in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink such that the heat is dissipated almost uniformly across the entire base surface for the advantage of increasing the average heat transfer rate on the surfaces of the fins (Yamamoto: paras 0038 and 0040).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 as applied to claim 1 above and further in view of Hawke et al. (US-3495857-A).
Regarding claim 7, Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 teach the combined invention as described above and teach a back surface of the table (Humfeld ‘332: surface underneath the heat sink as displayed in fig. 3) but do not explicitly teach three hubs coupled to the back surface of the table and spaced from each other, each of the three hubs including a stem; and a support assembly coupled to the hubs, the support assembly comprising: a frame comprising a plurality of interconnected trusses, the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area, and a lower end defining a lower end boundary extending around a lower end cross- sectional area, wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area; and three adapters coupled to the upper end of the frame, each of the three adapters being positioned for alignment with an associated hub and defining a socket sized to receive the stem of the associated hub.
However, Hawke teaches three hubs (anchoring flange, column 12, line 27; displayed in fig. 7) coupled to the back surface of the table (coupled to Humfeld ‘332’s table) spaced from each other (hubs spaced across the underside of Humfeld ‘332’s table), each of the three hubs including a stem (fig. 7, “L”); and a support assembly coupled to the hubs (fig. 14), the support assembly comprising: a frame comprising a plurality of interconnected trusses (structural members of fig. 14), the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area (frame has a cross sectional area at the top of KKx(3xIK) where KK is the width and (3xKK) is the length), and a lower end defining a lower end boundary extending around a lower end cross- sectional area (lower end of the frame has a cross sectional area of 8 times the area of the support assemblies, “FK”), wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area (lower end cross section area is much smaller than the top end cross sectional area); and three adapters coupled to the upper end of the frame (fig. 7, “CS”), each of the three adapters being positioned for alignment with an associated hub (aligned to anchoring flange, as depicted in fig. 7) and defining a socket sized to receive the stem of the associated hub (designed to hold square tubing, column 6, lines 61-63) in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (column 10, lines 21-28). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 to include three hubs coupled to the back surface of the table and spaced from each other, each of the three hubs including a stem; and a support assembly coupled to the hubs, the support assembly comprising: a frame comprising a plurality of interconnected trusses, the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area, and a lower end defining a lower end boundary extending around a lower end cross- sectional area, wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area; and three adapters coupled to the upper end of the frame, each of the three adapters being positioned for alignment with an associated hub and defining a socket sized to receive the stem of the associated hub in view of the teachings of Hawke in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (column 10, lines 21-28).
Regarding claim 8, the combined teachings teach each truss (members, fig. 14) of the plurality of interconnected trusses (column 10, lines 37-38) comprises a composite tube (alloy, column 10, line 41).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hawke to the combined invention of Humfeld ‘332 (table), Matsen (heating device), and Hu/Humfeld ‘266 (heat sink system) would have yielded predictable results, namely, a load-resisting structure made of a strong metal alloy, as is well understood by those skilled in the art (Hawke: column 7, lines 59-62). 
Claims 9-11 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld ‘332 in view of Matsen, Hu, and Humfeld ‘266 as applied to claim 1 above and further in view of Anbarasu et al. (US-20080303194-A1).
Regarding claim 9, Humfeld ‘332 teaches the invention as described above as well as the back surface of the table (Humfeld ‘332: fig. 3, meltable layer, 218) but does not explicitly teach a plurality of grooves extending partially through the table toward the table surface, and the table inductive heating circuit is disposed within the plurality of grooves.
However, in the same field of endeavor of forming composite parts, Anbarasu teaches a plurality of grooves (slots 22, fig. 2) extending partially through the table toward the table surface (construed as the top of the mold apparatus 10, fig. 1; relying on on Humfeld ‘332 for teaching the system, which includes a top surface of a table), and the table inductive heating circuit is disposed within the plurality of grooves (induction heating coils 23 lie within the slots 22, fig. 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ‘332 such that a heating induction system included grooves, which contained the heating induction coils wedged into the grooves using insulators, where Anbarasu’s heating system was disposed above Humfeld ‘332’s table, in view of the teachings of Anbarasu, in order to use insulators, which reduce heat loss, and to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: paras 0008 and 0034).
Regarding claim 10, Humfeld ‘332 teaches the invention as described above but does not explicitly disclose further comprising a cover coupled to the back surface of the table and extending over the plurality of grooves.
However, in the same field of endeavor of forming composite parts, Anbarasu teaches further comprising a cover (bottom mold surface 30, fig. 1) coupled to the back surface of the table (see annotated fig. 1 above) and extending over the plurality of grooves (slots 22, fig. 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ‘332 such that a heating induction system included grooves, which contained the heating induction coils wedged into the grooves using insulators and a bottom mold surface that extended over the grooves, where Anbarasu’s heating system was disposed above Humfeld ‘332’s table, in view of the teachings of Anbarasu, in order to use covered insulators, which reduce heat loss, and to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: paras 0008 and 0034).
Regarding claim 11, the combined teachings teach the heating apparatus (Humfeld ‘332: abstract) in which each table (Humfeld ‘332: fig. 3) electrical conductor (Matsen: column 23, line 34) comprises a plurality of electrical conductor strands (Matsen: column 23, line 36) in a Litz wire configuration (Matsen: column 23, line 37); and each table smart susceptor (Matsen: wire comprised of magnetic material having a Curie temperature, column 29, lines 6-7; Applicant defines smart susceptor as a material selected to have a Curie point, para 0036 of Specification) is wrapped around a respective table electrical conductor in a spiral configuration (Matsen: column 29, lines 2-3).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Masten to the combined invention of Humfeld ‘332 (table), Matsen/Anbarasu (heating device), and Hu/Humfeld ‘266 (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heating induction system where a plurality of conductors are in parallel so as to minimize the magnitude of the voltage otherwise required for relative long lengths of the conductor such as may be required for large heating blanket configurations (Matsen: column 11, lines 37-42).
Regarding claim 23, Humfeld ‘332 teaches the invention as described above but does not explicitly disclose wherein the plurality of table induction coil circuits are in contact with the back surface of the table and electrically coupled in parallel with each other.
However, in the same field of endeavor of forming composite parts, Anbarasu teaches wherein the plurality of table induction coil circuits are in contact with the back surface of the table (similar to how the Applicant identifies numeral 46 to be the back surface of a table in fig. 4, examiner is construing a line directly under the coils 23 to be the back surface of a table in Anbarasu’s fig. 1) and electrically coupled (“current flows through the high-frequency induction heating coils 23,” para 0022) in parallel with each other (as shown in fig. 1, the coils 23 are in parallel with each other).
Applicant’s fig. 4

    PNG
    media_image1.png
    219
    453
    media_image1.png
    Greyscale

Anbarasu’s fig. 1, annotated and fig. 2

    PNG
    media_image2.png
    290
    612
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ’332 to include a heating induction system that was disposed above a base element of a table, in view of the teachings of Anbarasu, in order to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: para 0008).
	Regarding claim 24, Humfeld ‘332 teaches the invention as described above but does not explicitly disclose wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature.
	However, in the same field of endeavor of forming aircraft composite parts, Matsen teaches wherein each of the plurality of table induction coil circuits (Matsen: column 3, lines 3-4) includes a table electrical conductor (Matsen: column 2, line 66) and a table smart susceptor having a Curie temperature (Matsen: column 3, lines 5-6).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ‘332 to include a heating induction system, in view of the teachings of Matsen, in lieu of the heating system taught by Humfeld ‘332, in order to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56).  
Regarding claim 25, Humfeld ‘332 teaches the invention as described above but does not explicitly disclose wherein the plurality of table induction coil circuits are in contact with the back surface of the table and electrically coupled in parallel with each other.
However, in the same field of endeavor of forming composite parts, Anbarasu teaches wherein the plurality of table induction coil circuits are in contact with the back surface of the table (similar to how the Applicant identifies numeral 46 to be the back surface of a table in fig. 4, examiner is construing a line directly under the coils 23 to be the back surface of a table in Anbarasu’s fig. 1) and electrically coupled (“current flows through the high-frequency induction heating coils 23,” para 0022) in parallel with each other (as shown in fig. 1, the coils 23 are in parallel with each other).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ’332 to include a heating induction system that was disposed above a base element of a table, in view of the teachings of Anbarasu, in order to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: para 0008).
	Regarding claim 26, Humfeld ‘332 teaches the invention as described above but does not explicitly disclose wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature.
	However, in the same field of endeavor of forming aircraft composite parts, Matsen teaches wherein each of the plurality of table induction coil circuits (Matsen: column 3, lines 3-4) includes a table electrical conductor (Matsen: column 2, line 66) and a table smart susceptor having a Curie temperature (Matsen: column 3, lines 5-6).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ‘332 to include a heating induction system, in view of the teachings of Matsen, in lieu of the heating system taught by Humfeld ‘332, in order to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 as applied to claim 12 above and further in view of Feigenblum et al. (US-20170095986-A1, hereinafter Feigenblum ‘986).
Regarding claim 16, Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 teach the combined invention as described above and also teach heating the table surface to the processing temperature (Matsen: preselected Curie temperature, column 2, lines 19-20) using the table inductive heating circuit (Matsen: column 1, 62-63); operating the thermal management system (Hu: heat sink, abstract) in the insulator mode (Hu: passive mode, column 3, lines 32-33) to maintain the table surface at the processing temperature (Hu: desired temperature, column 3, lines 46-47) until the second part is cured (Humfeld ‘332: para 0060); and operating the thermal management system in the cooling mode (Hu: active mode, column 3, line 33) to cool the table surface to the reduced temperature (Hu: from 7°C to below 0°C, column 3, lines 46-48).  Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 do not teach removing the first part from the table surface of the heating apparatus; placing a second part on the table surface of the heating apparatus.
However, Feigenblum ‘986 teaches removing the first part from the table surface of the heating apparatus (para 0088); placing a second part on the table surface of the heating apparatus (second part formed by injecting resin into the preform or mold, para 0088) in order to use an improved process known as a Liquid Resin Injection Vacuum Assisted Process (LRIVAP) (para 0005) to rapidly form a second part after completion of a first part.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld ‘332, Matsen, Hu, and Humfeld ‘266 to include removing the first part from the table surface of the heating apparatus; placing a second part on the table surface of the heating apparatus in view of the teachings of Feigenblum ‘986 in order to use an improved process known as a Liquid Resin Injection Vacuum Assisted Process (LRIVAP) (para 0005) to rapidly form a second part after completion of a first part.
Claims 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld ‘332 in view of Matsen, Hu, Humfeld ‘266, Anbarasu et al. (US-20080303194-A1), and Hawke et al. (US-3495857-A).
Regarding claim 17, Humfeld ‘332 teaches a heating apparatus (abstract) for thermally processing a part (figs. 7-9), comprising: 
a table formed of a thermally conductive material (sections 304 and 302 of fig. 3 are formed of thermally conductive material, para 0069) and defining a table surface oriented to face a first surface of the part (fig. 3, item 217) and a back surface opposite the table surface (meltable layer, 218)

a thermal management system (heat sink, 216; in fig. 3, which is an “example of one implementation for heatsink system,” para 0065, the heatsink system 216 is depicted underneath the table on its back surface) comprising 
a chamber (not explicitly disclosed) coupled to the back surface of the table (in fig. 3, heat sink 216 is coupled to the back surface of table)
Humfeld ‘332 does not explicitly teach the back surface of the table defining a plurality of grooves extending partially through the table toward the table surface; a table inductive heating circuit configured to generate a processing temperature at the table surface, the table inductive heating circuit comprising a plurality of table induction coil circuits wherein each of the plurality of table induction coil circuits is disposed in a groove from one of the plurality of grooves formed in the back surface of the table; a thermal management system comprising: a chamber, defining an interior space, an inlet, and an outlet; at least one cooling fin permanently coupled to the table and disposed within the interior space defined by the chamber; an air source in fluid communication with the inlet and configured to generate an air flow; and wherein the thermal management system is selectively operable between an insulator mode during which the air flow is prevented through the chamber to maintain the table surface at the processing temperature until the part is thermally processed, and a cooling mode during which the air flow is permitted through the chamber to cool the table surface from the processing temperature to a reduced temperature; three hubs coupled to the back surface of the table and spaced from each other, each of the three hubs including a stem; and a support assembly coupled to the hubs, the support assembly comprising: a frame comprising a plurality of interconnected trusses, the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area, and a lower end defining a lower end boundary extending around a lower end cross- sectional area, wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area; and three adapters coupled to the upper end of the frame, each of the three adapters being positioned for alignment with an associated hub and defining a socket sized to receive the stem of the associated hub.
However, Anbarasu teaches the back surface of the table defining a plurality of grooves (slots 22, fig. 2) extending partially through the table toward the table surface (construed as the top of the mold apparatus 10, fig. 1; relying on on Humfeld ‘332 for teaching the system, which includes a top surface of a table); the table inductive heating circuit (bottom mold portion 14 and base 26, fig. 1)  comprising a plurality of table induction coil circuits (induction heating coils 23, fig. 1) wherein each of the plurality of table induction coil circuits (coils 23) is disposed in a groove from one of the plurality of grooves (in fig. 1, slots 22 are filled by the coils 23) formed in the back surface of the table (see annotated fig. 1 above).
Additionally, Matsen teaches the table inductive heating circuit (inductive heating circuits with smart susceptors, column 1, lines 63-64) comprising a plurality of table induction coil circuits (column 2, line 16) in order serve as the heating system identified in Humfeld ‘332’s invention so as to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56).
Moreover, Hu teaches a thermal management system coupled to the back surface of the table, the thermal management system (heat sink, abstract) comprising: a chamber (vapor chamber heat sink, column 6, line 32) defining an interior space (Hu: internal vapor chamber, column 6, lines 32-33; interior 11, fig. 6), an inlet (Hu: fig. 1, item 20), and an outlet (exit aperture, fig. 1, item 24);
at least one cooling fin (Hu: fins, column 6, line 44) disposed within the interior space defined by the chamber (Hu: fig. 6); 
an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) in fluid communication with the inlet (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32) and configured to generate an air flow (Hu: column 5, line 66 through column 6, line 1); and 
wherein the thermal management system is selectively operable (Hu: column 3, lines 32-33)  between an insulator mode (Hu: passive mode, column 3, line 33) during which the air flow is prevented through the chamber (Hu: coolant could be nitrogen-enriched air, column 14, lines 54-55; coolant can be selectively connected from secondary heat sink 120 in loop L1 to the primary heat sink 26 in loop L2, column 10, lines 18-21; primary heat sink 26 considered the vapor chamber, column 6, lines 31-32) to maintain the table surface at the processing temperature (Hu: desired temperature, column 3, lines 46-47) until the part is thermally processed, and a cooling mode (Hu: active mode, column 3, line 33) during which the air flow is permitted through the chamber (Hu: during active mode, secondary heat sink transfers coolant to the primary heat sink using a heat pump, column 3, lines 36-40) to cool the table surface from the processing temperature to a reduced temperature (from 7°C in insulator mode to below 0°C in cooling mode, column 3, lines 46-48) in order to serve as the heat sink identified in Humfeld ‘332’s invention so as to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47).
Additionally, in the same field of endeavor of forming aircraft composite parts, Humfeld ‘266 teaches at least one cooling fin (Humfeld ‘266: heat transfer promoter 134, fig. 4) permanently coupled to the table (the transfer base 132 hardens and secures the heat transfer promoters 134 to the top face sheet of the support tool 100, para 0044 and fig. 4; the support tool is construed as a table and secured is construed as being permanently coupled) in order to secure a heat transfer promoter in a position relative to the heat transfer base because composite parts are heated based on a specific heat transfer coefficient and unless the airflow is controlled, the process of controlling specified heating rates and times may be inconsistent and unpredictable (Humfeld ‘266: paras 0004 and 0007).
Finally, Hawke teaches three hubs (anchoring flange, column 12, line 27; displayed in fig. 7) coupled to the back surface of the table (coupled to Humfeld ‘332’s table) and spaced from each other (spaced across the underside of Humfeld ‘332’s table), each of the three hubs including a stem (fig. 7, “L”); and a support assembly coupled to the hubs (fig. 14), the support assembly comprising: a frame comprising a plurality of interconnected trusses (structural members of fig. 14), the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area (frame has a cross sectional area at the top of KKx(3xIK) where KK is the width and (3xKK) is the length), and a lower end defining a lower end boundary extending around a lower end cross- sectional area (lower end of the frame has a cross sectional area of 8 times the area of the support assemblies, “FK”), wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area (lower end cross section area is much smaller than the top end cross sectional area); and three adapters coupled to the upper end of the frame (fig. 7, “CS”), each of the three adapters being positioned for alignment with an associated hub (aligned to anchoring flange, as depicted in fig. 7) and defining a socket sized to receive the stem of the associated hub (designed to hold square tubing, column 6, lines 61-63) in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (column 10, lines 21-28). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ‘332 to include a heating induction system, in view of the teachings of Matsen, in lieu of the heating system taught by Humfeld ‘332, such that the heating induction system was disposed above a base element of a table, in view of the teachings of Anbarasu, and to include a heat sink, in view of the teachings of Hu, in lieu of the heat sink disposed under the table taught by Humfeld ‘332, such that the heat sink was secured to a table, in view of the teachings of Humfeld ‘266, and to use a load-carrying and load resisting structure, in view of the teachings of Hawke, that supported the table taught by Humfeld ‘332; in order to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: para 0008), in order to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56); in order to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47); in order to secure a heat transfer promoter in a position relative to the heat transfer base because composite parts are heated based on a specific heat transfer coefficient and unless the airflow is controlled, the process of controlling specified heating rates and times may be inconsistent and unpredictable (Humfeld ‘266: paras 0004 and 0007) and in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (Hawke: column 10, lines 21-28).
Regarding claim 21, Humfeld ‘332 teaches the invention as described above but does not explicitly disclose wherein the plurality of table induction coil circuits are in contact with the back surface of the table and electrically coupled in parallel with each other.
However, in the same field of endeavor of forming composite parts, Anbarasu teaches wherein the plurality of table induction coil circuits are in contact with the back surface of the table (similar to how the Applicant identifies numeral 46 to be the back surface of a table in fig. 4, examiner is construing a line directly under the coils 23 to be the back surface of a table in Anbarasu’s fig. 1) and electrically coupled (“current flows through the high-frequency induction heating coils 23,” para 0022) in parallel with each other (as shown in fig. 1, the coils 23 are in parallel with each other).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ’332 to include a heating induction system that was disposed above a base element of a table, in view of the teachings of Anbarasu, in order to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: para 0008).
	Regarding claim 22, Humfeld ‘332 teaches the invention as described above but does not explicitly disclose wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature.
	However, in the same field of endeavor of forming aircraft composite parts, Matsen teaches wherein each of the plurality of table induction coil circuits (Matsen: column 3, lines 3-4) includes a table electrical conductor (Matsen: column 2, line 66) and a table smart susceptor having a Curie temperature (Matsen: column 3, lines 5-6).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld ‘332 to include a heating induction system, in view of the teachings of Matsen, in lieu of the heating system taught by Humfeld ‘332, in order to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld ‘332, in view of Matsen, Hu, Humfeld ‘266, Anbarasu, and Hawke as applied to claim 17 above and further in view of Yamamoto.
Humfeld ‘332, Anbarasu, Matsen, Hu, Humfeld ‘226, and Hawke teach the combined invention as described above but do not explicitly teach at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end and the cross-sectional area continuously varies along the table to provide a uniform temperature at the back surface of the table.
However, Yamamoto teaches at least one cooling fin (fig. 5, 41a-f, considered the “advance side” where air flow is faster than on the delay side, fins 41f-j, para 0044) has an upstream end nearer the inlet (23) and a downstream end nearer the outlet (top of fig. 5), and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end (fig. 4 shows fins 41a-f having a slope, “m,” which causes the area at the upstream end to be smaller than the downstream end) in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038) and the cross-sectional area continuously varies along the table (“a slope so that a height of the fin from the surface of the base increases in a direction from the first base end face to the second base end face,” para 0014; the fins have a constant slope where the height changes from one face to the other face; as a result, due to the linear increase in the height, the cross sectional area of the fin continuously increases, where the cross-sectional area is construed as being the width of the fin times the height of the fin) to provide a uniform temperature at the back surface of the table (“the velocity of air between fins uniform to improve heat dissipation performance,” para 0012; “heat is dissipated almost uniformly from the entire base surface,” para 0040).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld ‘332, Anbarasu, Matsen, Hu, Humfeld ‘266, and Hawke to include at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end in view of the teachings of Yamamoto in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink such that the heat is dissipated almost uniformly across the entire base surface for the advantage of increasing the average heat transfer rate on the surfaces of the fins (Yamamoto: paras 0038 and 0040).
Response to Argument
Applicant's arguments filed 24 September 2021 have been fully considered but are not persuasive.  
On page 12, the Applicant states that the annotated fig. 1 of Anbarasu (US-20080303194-A1) provided by the examiner in the Non-Final Office action dated 23 November 2021 to teach the limitation “wherein the plurality of table induction coil circuits are in contact with the back surface of the table and electrically coupled in parallel with each other” was improper.  The examiner agrees that the previous fig. 1 that was used was poorly annotated as seen below:

    PNG
    media_image3.png
    280
    639
    media_image3.png
    Greyscale

In the current Office action, this figure was revised to better show the demarcation intended for the claimed “back surface,” as construed by the examiner—

    PNG
    media_image4.png
    290
    612
    media_image4.png
    Greyscale

Figure 2 of Anbarasu also illustrates this demarcation— 

    PNG
    media_image5.png
    594
    470
    media_image5.png
    Greyscale

Of note, this limitation has been moved from the independent claims to the dependent claims (newly added claims 21-26) in the current set of claims.
	On page 13, the Applicant references Hu (US-7007501-B2), specifically column 10, lines 28-32, and states that the cooling devices 120 are liquid-to-direct heat exchangers.  However, respectfully submit that this section referenced by the Applicant is for the embodiment shown in fig. 14 of Hu.  The examiner relied on the embodiment shown in fig. 13 of Hu for the mappings.  The examiner also relied on the statement about the cooling device 120 is in the immediate sentence prior to that referenced by the Applicant, which refers to the cooling device 120 in general (as opposed to the specific embodiment of fig. 14) that “the first cooling device 120 can be, e.g., a heat exchanger or heat pump” (column 10, lines 21-22).
	On page 13, the Applicant references column 9, lines 35-39 of Hu and states the following:
“One of ordinary skill in the art would understand that the liquid passing through the first heat cooling device 120 of Hu may be different than air. In particular, Hu states: 

The coolant can comprise any of a number of different coolants such as, for example, 3M Novec Engineered Fluids manufactured by 3M Specialty Materials of St. Paul, Minn., or a suitable water-glycol mixture." (Hu, column 9, lines 35- 39). 

The assertion, in the rejection of previously presented claim 3, that Hu teaches that a coolant could be nitrogen enriched air is taken out of context. Hu states in column 14, lines 51-55 that the coolant cited in the rejection is used to cool a thermal battery 130 through an evaporator coil 152. FIG. 13 of Hu does not appear to show a connection between the evaporator coil 152 and the heat cooling device 120. The Office Action does not provide any explanation or evidence that the gas used for the thermal battery 130 is the liquid that flows through the first heat cooling device 120 of Hu.”

However, “fluids” are not necessarily liquids.  In other words, a gas can be considered a fluid.  Additionally, in the paragraph subsequent to that referenced by the Applicant with respect to fig. 13 and the use of nitrogen-enriched air (specifically column 15, line 9- line 27), Hu states that “the system 100 need not include the store 150 of inert composition….future aircraft may be required to have either ground-based or aircraft-based nitrogen storage or generation capability, which the system 100 can utilize to absorb heat from the phase change material.”  In referencing system 100, the examiner has understood that inclusion to mean that fig. 13 in toto, i.e., that all of system 100 can utilize nitrogen-enriched air as a coolant.  
	On page 13, the Applicant writes that “the Office Action provides no evidence that the first heat cooling device 120 of Hu is in fluid communication with the aperture 20 of Hu.”  However, the examiner used the following mappings for this limitation (see page 7 of the current Office action or page 7 of the Non-Final Office action):
“an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) in fluid communication with the inlet (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32)”

The following is fig. 13 of Hu, which shows the connection between the heat pump 120 and the primary heat sink 26:

    PNG
    media_image6.png
    490
    857
    media_image6.png
    Greyscale

The examiner mapped the claimed inlet to aperture 20 and the claimed outlet to aperture 24 (referencing fig. 2 of Hu).  In column 6, lines 24-31, Hu states the following:
“Thus, air circulating through the apertures 20, 24 of the housing 12 passes between the fins 34, convectively warming the fins 34, which conduct heat to the base 30 and the coolant heat sinks 40, 50. The air can be directed through the interior 11 of the apparatus 10 by foam inserts 36 or other guiding devices. For purposes of illustrative clarity, the fins 34 are shown with and without the foam inserts 36 in FIGS. 11 and 12, respectively. The primary heat sink 26 can be a vapor chamber heat sink, i.e., a heat sink defining an internal vapor chamber containing a suitable fluid in a vacuum or partial vacuum.”

On page 14, the Applicant states the following: 
“In contrast, the Office Action does not cite any part of Hu nor provides any explanation where Hu allegedly mentions preventing an air flow through the housing 12 while the apparatus 10 is in the passive mode. The Office Action does not cite any part of Hu nor provide any explanation where Hu allegedly mentions permitting the air flow through the housing 12 while the assembly 10 is in the active mode.”

However, the examiner respectfully submits that the following mappings are provides on pages 7-8 of the current Office action (or page 7 of the Non-Final Office action):
“wherein the thermal management system is selectively operable (Hu: column 3, lines 32-33)  between an insulator mode (Hu: passive mode, column 3, line 33) during which the air flow is prevented through the chamber (Hu: coolant could be nitrogen-enriched air, column 14, lines 54-55; coolant can be selectively connected from secondary heat sink 120 in loop L1 to the primary heat sink 26 in loop L2, column 10, lines 18-21; primary heat sink 26 considered the vapor chamber, column 6, lines 31-32) to maintain the table surface at the processing temperature (Hu: desired temperature, column 3, lines 46-47) until the part is thermally processed, and a cooling mode (Hu: active mode, column 3, line 33) during which the air flow is permitted through the chamber (Hu: during active mode, secondary heat sink transfers coolant to the primary heat sink using a heat pump, column 3, lines 36-40) to cool the table surface from the processing temperature to a reduced temperature (from 7°C in insulator mode to below 0°C in cooling mode, column 3, lines 46-48) in order to serve as the heat sink identified in Humfeld ‘332’s invention so as to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47).”

These referenced section with respect to the passive mode is the following:
“Loop L2 can be selectively connected to loop L1 so that loop L2 provides heat transfer selectively between the first cooling device 120 and either or both of the eutectic thermal battery 130 and the primary heat sinks 26” (column 10, lines 18-21)

These referenced section with respect to the active mode is the following:
“In the active mode, the coolant is circulated through the second coolant heat sink and the at least one heat pump is operated so that thermal energy is transferred from the primary heat sink to the coolant via the heat pump” (column 3, lines 36-40).

In short, during the passive mode, coolant does not circulate through loop L2 (referencing fig. 13).  In contrast, during the active mode, coolant circulates through loop L2.  
	On page 14, the Applicant writes the following:
“No findings of fact and/or explanations are provided why the invention of Humfeld allegedly does not maintain the heating apparatus at a desired temperature, and thus would motivate one of ordinary skill to consider art from an entirely different field to address the alleged issue.”

However, respectfully submit that the following motivation is provided on page 9 of the current Office action (similar reasoning is provided on page 7 of the Non-Final Office action):
“Matsen (heating device) and Hu/Humfeld ‘266 (heat sink system secured to a table) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).”

On page 15, the Applicant states the following:
“The proposed modification appears to be inoperable as the motion of the cooling fluid in loops L1 and L2 of Hu (see FIG. 13) appears to be controlled by the pumps 140 and 142, not the heat cooling device 120. Even if the heat cooling device 120 of Hu could be modified by the teachings of Hadiulias, the modification would change the principle of operation of Hu and thus does not render the claims prima facie obvious per In re Ratti. The Office Action does not rely on the other references to teach means for modifying the heat cooling device 120 of Hu to produce a variable airflow, as presently claimed.”

The Applicant appears to argue that the heat pump 120, as taught by Hu, could not be the variable fan, as taught by Hadoulias, because it “would change the principle of operation of Hu.”  However, claim 4 states the following: “the air source comprises a variable speed air source configured to produce the air flow at different air flow rates.”  Conversely, claim 4 does not state the following: “the air source is a variable speed air source configured to produce the air flow at different air flow rates.”  Because the word “comprises” is used, the claim can be interpreted broadly such that using a variable fan to circulate air through Hu’s thermal management system would be obvious to one of ordinary skill in the art.
	On page 15, the Applicant states that “FIGS. 1 and 4 of Yamamoto show that the cross-sectional areas of the fins 41a-41j do not continuously vary along a surface of the fastener portion 56.”  Although the examiner agrees that the figures do not show continuous variation, the written disclosure indicates that Yamamoto teaches continuous variation (for support, please see claim 2 and paragraph 0014 of Yamamoto).
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/11/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761